Citation Nr: 1738472	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-38 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cramps to include secondary to medication taken for coronary artery disease.

4.  Entitlement to service connection for cramps, to include as due to a service connected disability.

5.  Entitlement to an increased evaluation for tinea pedis dermatitis, currently rated as noncompensable.

6.  Entitlement to an increased evaluation for a psychophysiological sex gland disorder with right epididymitis, anxiety and history of intermittent impotency, currently evaluated as 50 percent disabling.
7.  Entitlement to special monthly compensation (SMC) based on need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1943 to December 1946 and from August 1949 to April 1977.  

These matters come before the Board of Veterans' Appeals (Board) from July 2013 and February 2015 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

In Clemons v. Shinseki, 23 Vet. App (2009), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  In the present situation, the Veteran is already in receipt of service connection for an acquired psychiatric disability which includes anxiety; thus, his claim on appeal has been limited to PTSD.  

These matters were previously before the Board in May 2016 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its directives. 


FINDINGS OF FACT

1.  In an unappealed June 2005 decision, the RO denied the Veteran's claim for service connection for PTSD.

2.  New and material evidence has been received since the last final denial with regard to entitlement to service connection for PTSD.

3.  The most probative evidence is against a finding that the Veteran has PTSD. 

4.  In an unappealed October 1992 decision, the RO denied the Veteran's claim for service connection for cramps.

5.  New and material evidence has been received since the last final denial with regard to entitlement to service connection for cramps.

6.  The most probative evidence is against a finding that a disability manifested by cramps was incurred in or aggravated by service, or was caused by or aggravated by a service connected disability.  

7.  Bilateral tinea pedis dermatitis covers less than 5 percent of the entire body and less than 5 percent of exposed areas affected; it has only been treated with topical nonsystemic cream.   

8.  The most probative evidence of record reflects that the Veteran has depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting; however, he does not have total occupational and social impairment.  

9.  The Veteran is not in need of aid and assistance due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied the claim of service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103  (2016).

2.  Evidence received since the June 2005rating decision which denied the issue of service connection for PTSD is new and material, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).

3.  The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016). 

4.  The October 1992 rating decision that denied the claim of service connection for cramps is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103  (2016).

5.  Evidence received since the October 1992 rating decision which denied the issue of service connection for cramps is new and material, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103.

6.  The criteria for service connection for cramps have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016). 

7.  The criteria for a compensable evaluation for tinea pedis dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.118, and Diagnostic Codes 7817 (2016).

8.  The criteria for a 70 percent rating, and no higher, from October 30, 2013, and no earlier, for psychophysiological sex gland disorder with right epididymitis, anxiety and history of intermittent impotency, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.130, Diagnostic Code 9400 (2016).

9.  The criteria for Special Monthly Compensation based on the Veteran's need for Aid and Attendance or Housebound status have not been met.  38 U.S.C.A. §§ 1114, 1134, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is now 94 years of age.  In April 2013, he stated that he was unable to attend VA examinations due to illness/health issues.  In December 2013, he requested that no additional examinations be scheduled.  (See VA Forms 27-0820).  The Board finds that there is sufficient evidence of record to adjudicate the issues on appeal, and based on his request, no further examinations will be scheduled.

The Veteran has been in receipt of Social Security Administration (SSA) benefits since 1985 when he was 62 years old.  There is no indication in the claim file that the Veteran received SSA benefits due to any of the disabilities on appeal, or that SSA would have records relevant to such disabilities.  Thus, no further inquiry is warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
 
Legal Criteria 

New and Material Evidence 

In general, Board decisions are final on the date stamped on the face of the decision. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection for PTSD

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 3 8 C.F.R. § 3.304 (f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

Rating Disabilities in General   

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating the Skin

Under 38 C.F.R. § 4.118, (DC) 7817, a noncompensable rating is warranted for any extent of involvement of the skin that requires no more than the use of topical therapy during the past 12 months. 

A 10 percent rating is warranted where there is any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent rating is warranted for any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent rating is assigned where there is generalized involvement of the skin without systemic manifestations; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.

A 100 percent rating is assigned where there is generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.

Rating Acquired Psychiatric Disability

Acquired psychiatric disabilities are rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442, see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 
Special Monthly Compensation (SMC)

SMC is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k)(s) and 38 C.F.R. §§ 3.350 and 3.352.  If a Veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation, i.e., "special monthly" compensation is payable.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Under 38 U.S.C.A. § 1114 (1), SMC is payable for anatomical loss or loss of use of both feet; one hand and one foot; blindness in both eyes with visual acuity of 5/200 or less; or, being permanently bedridden or so helpless as to be in need for regular aid and attendance. 

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352 (a).

Under 38 U.S.C.A. § 1114 (s), SMC is payable if the veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  The term "permanently housebound" will be considered to have been met when the Veteran is substantially confined to such Veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability which it is reasonably certain will remain throughout such Veteran's lifetime. 

Analysis

The Board has reviewed all of the evidence in the claim file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material - PTSD

Historically, the Veteran's claim for service connection for PTSD was denied by the RO in June 2005 because the RO found a lack of evidence of a diagnosis of PTSD related to service.  The Veteran did not appeal and the decision became final.  In June 2012, the Veteran filed to reopen the previously denied claim.    

At the time of the last final denial in June 2005, the evidence included the Veteran's military personnel records, the Veteran's assertions as to stressors, and clinical records noting that the Veteran had anxiety and depression.

In addition, a 1979 VA examination report reflects that on neuropsychiatric examination, the Veteran was oriented, and there were no defects of memory or sensorium.  There was no evidence of impaired judgment or impaired reasoning.  The Veteran was not restless, and there was no marked evidence of anxiety or depression.  The examiner found no significant evidence of a psychiatric disorder. 

In a March 1980 RO hearing, the Veteran testified that he has had a "nervous condition for some time.  Possibly, when I was in service" and that it came about in Vietnam due to shelling. (See hearing transcript, pages 13 and 24.)  In a June 1981 Board hearing, the Veteran's representative stated that while in Vietnam, he was started on Librium and valium for his nervous disorder.

In statements received in March 2004, the Veteran asserted that while stationed at Camp Van Dorn, several hundred to over a 1,000 of his comrades were massacred by white people.  He also stated that while at Adak, two men were apparently lost during a snow storm and their bones were found several days later.  He included information on the alleged Camp Van Dorn massacre (i.e. an internet article from Alternet.org, and a portion of an article called "The Mystery of the 364th" from circlealpha.com.)  The RO considered the Veteran's claimed stressors but found no valid diagnosis of PTSD of record. 

Evidence added to the record since the time of the last final denial includes additional statements by the Veteran, a VA formal finding of some stressors, examination reports, and VA clinical records.  Of note, he had positive screenings for PTSD by a VA nurse (e.g. October 2013, December 2014, February 2016).

As noted above, the RO denied the Veteran's claim because of a lack of a diagnosis of PTSD.  The Board finds that new and material evidence (i.e. the positive screenings for PTSD) has been received. Shade v. Shinseki, 24 Vet. App. 110 (2010).  Although the screenings are not a competent diagnosis, they are evidence which raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.

Service Connection - PTSD

Having reopened the Veteran's claim, the Board must now consider whether service connection may be granted on a de novo basis.  The Veteran is not prejudiced by the Board's adjudication because the RO, in a September 2014 Statement of the Case (SOC) and a May 2017 Supplemental SOC (SSOC) essentially reopened the claim and denied it on the merits. Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

The Board finds, based on the evidence noted below, that service connection is not warranted.
 
The Veteran avers that he has PTSD as a result of active service.  He has alleged that he was at Camp Van Dorn when there was a massacre of hundreds of service-members, and that he was in the Korean War and Vietnam War, where he came under attack (i.e. shelling) and encountered dead bodies.  The Veteran's service personnel records reflect that he served in campaigns in Korea and Vietnam during wartime (e.g. Third Korean Winter, Korean Summer 1953, Vietnam Counteroffensive Phases II, III, and IV, and Tet Counteroffensive.)  His military occupational specialties in service were in food service, as a cook, mess steward, and as a supply sergeant.

The Board does not dispute that the Veteran served in Korea and in Vietnam during wartime and that he would have likely have been exposed to hostile enemy action, to include shelling as he contends, and being aware of the deaths of others.   

With regard to his service at Camp Van Dorn, the Board finds that there is not competent credible of a mass murder of black service members.  The probative evidence supports a finding of a racially motivated conflict, but not of mass deaths or a massacre.  (i.e. see Newsweek article which notes that of the 4,000 men who served in the 364th Infantry Regiment, only one was known to have been killed and that was by a County Sheriff in May 1943, prior to the Veteran's service; see also DPRIS March 2017 response, and see "IntheseTimes.com" article submitted by the Veteran which notes that the military and the NAACP have found that a massacre did not take place.)  Regardless of whether the alleged Camp Van Dorn stressor is factual, the Veteran does not have PTSD as discussed below.  With regard to the Veteran's other alleged stressors (e.g. men killed in Aleutian Islands, listening to "Tokyo Rose" on the radio), the Board finds that further verification is not necessary as the Board concedes that the Veteran served in wartime and would have been exposed to hostile military activity.  In addition, as discussed, he does not have PTSD.  Importantly, his lack of a diagnosis of PTSD is not based on an unverified stressor but is based on a lack of clinically required symptoms. 

An essential element of a claim for service connection is competent credible evidence of a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  In the present claim, the evidence is against a finding that the Veteran has PTSD.

Clinical progress notes reflect that the Veteran was assessed with anxiety (April 1987, December 1995), chronic anxiety (September, November, and December 1996) depression and anxiety (January and March 1997).  Although the VA clinical records note some instances of positive PTSD screenings, those were merely screenings.  The assessments were based on limited questions and answers (four) and were done by a nurse, not a psychologist or psychiatrist.

July 2004 and June 2007 VA examination reports for mental disorders other than PTSD reflect a diagnosis of anxiety disorder not otherwise specified.  An October 2013 VA examination for mental disorders other than PTSD reflects a diagnosis of Generalized anxiety disorder.

An August 2016 VA clinical opinion reflects the opinion of the reviewing psychologist (who was also the 2013 examiner) that it is less likely than not that the Veteran has PTSD.  The examiner, who reviewed the claim file, to include the Veteran's statements, stated in pertinent part as follows:

Based on a thorough review of [V]eteran's records it is this examiner's opinion that it is less likely than not that [V]eteran meets criteria for a PTSD diagnosis.  First, it should be noted that [V]eteran's statements in support of ptsd do meet criterion A in the DSM-IV and DSM-5 for a PTSD diagnosis including his fear of hostile military. However, there is no evidence in [V]eteran's records that support [V]eteran meeting the full criterion for PTSD based on DSM-IV or DSM-5 criteria.  Veteran's medical records are silent for a PTSD diagnosis.  . . . .  . It should be noted that both PTSD and anxiety disorder NOS are both anxiety disorders; however the later [sic] is diagnosed when symptoms do not meet criteria for a specific anxiety disorder.  During [V]eteran's mental exam with [myself] on 10-30-13 [V]eteran was found to have a specific anxiety disorder (generalized anxiety disorder), however, no symptoms of PTSD were reported or diagnosed.  Furthermore a review of [V]eteran's CPRS shows negative PTSD screens on 3/29/05; 9/19/06, 12/5/07; 6/19/09; 7/2/10; and 8/22/11.  Veteran did have positive screens for PTSD on 12/2/14 and 2/23/16.  Veteran's positive screens for PTSD were not followed up for further evaluation; however, his six years or prior silence for complaints of PTSD on the aforementioned ptsd screens is not consistent with individuals diagnosed with PTSD. Overall, based on the aforementioned evidence it is this examiner's opinion that it is less likely than not [V]eteran meets criteria for a PTSD diagnosis. 

The Veteran has not been shown to have the experience, training, or education necessary to make a diagnosis of PTSD.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of psychiatric disabilities.  The Board finds that such findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In addition, the Board finds that the opinion of the 2016 VA clinician is the most probative as it is objective, based on review of the record and interview of the Veteran, and was provided by a clinician trained in mental health issues.  

In sum, the competent credible evidence is against a finding that the Veteran has PTSD; thus, service connection is not warranted.
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

New and Material - Cramps

The Veteran has been denied service connection for a disability of multiple joint arthritis (DC 5003), and has separately been denied service connection for a disability manifested by cramps of the joints and thigh (DC 5399-5315).  Although at first glance the issues may appear to be synonymous, they have been adjudicated separately and contain different elements.  In addition, the Veteran has, on several occasions, noted that his cramps are a different symptom than pain and joint arthritis (See 2014 Notice of Disagreement and VA Form 9).  The issue before the Board involves service connection for the cramps.  (The Veteran's claim for a disability manifested by multiple joint arthritis was denied by the Board in an unappealed August 1981 decision.  In June 1997, the Board found that new and material evidence had not been received to reopen the claim.) 

Historically, the Veteran's claim for a disability manifested by cramps of the thighs and joints was denied by the RO in a November 1979 decision because there was no diagnosis.  In an unappealed October 1992 rating decision, the RO found that new and material evidence had not been received to reopen the claim.  In October 2012, the Veteran again asserted that he had "joint problems", which the RO interpreted as cramps.  In July 2013, the RO found that new and material evidence had not been received to reopen the claim.  (The Board notes that in its September 2014, the RO incorrectly stated that the Board had upheld the denial and cited to the Board's August 1981 decision in the evidence section.)  

The Board also notes that cramps affect the muscles, and not necessarily the joints as alleged by the Veteran; thus, the Board has expanded its adjudication to consider the muscles (See Dorland's Illustrated Medical Dictionary (31st Ed. 2007).

Evidence at the time of the last final denial included the Veteran's claim for service connection for cramps, but no evidence as to the duration or frequency of the cramps.  A June 1979 VA examination report and VA clinical records were negative for a chronic disability manifested by cramps.

Evidence added to the record since the time of the last final denial includes clinical records and the Veteran's statements.  Clinical records are negative for a chronic disability manifested by cramps, but note diagnoses of arthritis of some joints.  Records also reflect that the Veteran had been prescribed a statin (e.g. Simvastatin) as early as October 1998 for elevated cholesterol.  (A September 1996 record reflects that the Veteran was not on cholesterol lowering drugs at that time.)

An October 2012 VA clinical record reflects that the Veteran's "pain" was less after Simvastatin had been decreased from 40 mg to 20 mg on last visit.  The pain was noted to be in the right hip and knee.  

In a June 2016 statement (VA Form 21-4138), the Veteran asserted that he has cramps and pain in the thigh area.  He stated that the medication, Simvastatin, which he is taking has eroded his muscles and they are "gone"; thus, causing thigh cramps and pain.  He also stated that a doctor told him that taking Simvastatin was the reason for the cramps.

When the old and new evidence is taken together it still does not include competent evidence that the Veteran has a diagnosis of a disability manifested by cramps.  Nonetheless, it now includes the Veteran's new assertion that any such disability is due to medication which he takes for his service-connected coronary artery disease.  Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received 

Service Connection - Cramps

Having reopened the Veteran's claim, the Board must now consider whether service connection may be granted on a de novo basis.  The Veteran is not prejudiced by the Board's adjudication because the RO, in a May 2017 SSOC, essentially reopened the claim and denied it on the merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The Board finds, based on the evidence noted below, that service connection is not warranted.

An essential element of a claim for service connection is a current disability.  The evidence does not support a finding of a current disability manifested by cramps, to include cramps in the thighs.  Moreover there is no competent credible evidence of record that the Veteran has muscle erosion due to medication.  Although the Veteran is competent to report cramps, he has not been shown to be competent to provide an opinion that his muscles have eroded, and/or that any such erosion is a side-effect of medication. 

The clinical records are negative for a disability manifested by chronic cramps.  The Board notes that cramps are a type of pain. (See Dorland's Illustrated Medical Dictionary (31st Ed. 2007)).  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, because the record does not include competent credible evidence of a current diagnosed disability manifested by cramps, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the Veteran is competent to state that he has cramps.  However, importantly, he has not been shown to have the experience, training, or education necessary to make a diagnosis or an etiology opinion to the claimed symptom.  The Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of side-effets of medication, and differentiating between muscle cramps, joint pain, age-related symptoms, and radiculopathy from a nonservice-connected back disability.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board has considered the Veteran's assertion that his cramps in the thigh area are due to Simvastatin.  Simvastatin is a drug used to treat high cholesterol.  As such, it can be seen as related to his service-connected CAD.  However, there is not competent credible evidence of record which supports a finding that it is as likely as not that the Veteran has a disability secondary to such medication.  As the Court has noted "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

With regard to the Veteran's allegation, the Board also notes that the Veteran first filed a claim for cramps in 1979 which is approximately two decades before he was prescribed a statin for his cholesterol or heart.  Thus, it would be impossible for his use of a statin to have caused the onset of his alleged cramps.  There is also no competent credible evidence that his use of a statin has aggravated any cramps.  There is no clinical records sufficient to provide a base-line of severity of cramps prior to medication, and no clinical records sufficient to show the current level of cramps due to any medication.

In sum, the evidence does not support a finding that the Veteran has a disability manifested by cramps which is as likely as not causally related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating Tinea Pedis Dermatitis 

The Veteran's tinea pedis dermatitis is evaluated as noncompensable under DC 7817.  In October 2012, the Veteran filed a claim which was construed by the RO as a claim for a compensable rating.  

The Board has reviewed the Veteran's clinical records, which are summarized below, and finds that the evidence does not support a compensable rating for any period of time on appeal. 

In an October 2013 statement, the Veteran reported that he receives pedicure(s), toe nail therapy, and foot massage therapy at a Nail Salon which helps him.  However, there is no evidence which describes the condition of his feet.

VA clinical records reflect that the Veteran had no rashes by inspection (e.g. May 2014), and had a rash that comes and goes in the groin area (e.g. April 2012, October 2012), but the record is negative for a foot rash or blistering during the rating period on appeal.  The clinical records are negative for evidence of tinea pedis which would warrant a compensable rating by area affected.  They are also negative for systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA, or UVB treatments , or electron beam therapy.

In an October 2014 statement, the Veteran reported that he gets medication for his feet from VA.  In a February 2017 statement, received by VA in March 2017, the Veteran stated that he gets cream for his skin "any place" he can, and he indicated that the skin area will "rot" without the cream.  He also submitted photographs of his feet; however, the Board does not find that the photographs reflect tinea pedis or any skin disability to include blistering, sloughing of skin, or scaling covering the feet.

The claim file includes a May 2017 VA clinical opinion in which the clinician stated, in pertinent part, as follows:

I have reviewed this Veteran's records. He has reported in the past that he has used Triamcinolone cream to treat his 0% SC skin condition, tinea pedis dermatitis. He has not received this medication from the VA. He had reported that he got this medication from a local doctor. It is not clear whether the outside doctor prescribed the medication to be used on the feet, or whether the outside doctor gave it to the Veteran for something else and the Veteran went ahead on his own and used it on his feet. However, for the purposes of this case, it does not really matter. And nor does it matter how many times daily the cream is used. The key factor is this case is that the Triamcinolone CREAM is NOT a systemic medication, it is a TOPICAL medicine . . . . .  Corticosteroids are anti-inflammatory drugs that are synthetic derivatives of the natural steroid, cortisol, which is produced by the adrenal glands. They are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids which are applied directly to the skin. Corticosteroids that are applied topically are not considered systemic for VA purposes. And to repeat, the key statement here is: They are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids which are applied directly to the skin.  . . . .  Thus, the Triamcinolone cream that the Veteran has reported that he has been using for his SC condition on his feet is purely a TOPICAL medicine. It is NOT a systemically given steroid, which would be by mouth, or by injection . In general, applying such a medication topically, directly to the skin, even if used several times daily, only a minimal amount of the steroid actually works it's [sic] way into the patient, into the blood system.

Taking a steroid in a pill form, or by injection, a much GREATER amount of the steroid gets into the patient's system. In the case of a dermatology patient with a given rash or skin condition , having to take the steroid by mouth, "systemically", would only be recommended by a doctor in the case of a VERY SEVERE condition. The Veteran has been using a TOPICAL steroid cream on his skin rash . No doctor has felt that his skin rash is of a severity that systemic steroid therapy is advisable 

Based on the foregoing, the Board finds that a compensable rating is not warranted.  The Veteran is competent to state symptoms such as rashes; however, he has not alleged, and the evidence does not suggest, that he has had PUVA (photochemotherapy) , UVB (ultraviolet B waves), or electron beam treatments.  Moreover, he has not alleged, and the evidence does not suggest, that he takes oral medication or an injection to treat his tinea pedis dermatitis.  Finally, he has not been shown to be competent to provide an opinion as to what is, or is not, systemic therapy.  The Board finds that the VA clinician is competent, and is more competent than a lay person, to provide such an opinion.  See also Johnson v. Shulkin (2017 U.S. App. LEXIS 12601 (July 14, 2017).

The Board has also consider whether there is another appropriate diagnostic code which would provide the Veteran with a compensable rating, but finds that there is not.  The evidence does not reflect that at least five percent of his entire body, or exposed areas, is affected (DC 7806,7815,7816) (The feet are not at least five percent of the body.)  

As the evidence does not reflect symptoms outside the rating criteria, frequent periods of hospitalization, marked interference with employment, or that the Veteran is precluded from substantial gainful employment due to tinea pedis dermatitis, consideration of an extraschedular evaluation or a TDIU is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 762 F.3d 1362 (2014); Rice v. Shinseki, 22 Vet. App. 447 (2009).   

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating Acquired Psychiatric Disability

The Veteran's psychophysiological sex gland disorder with right epididymitis, anxiety and history of intermittent impotency, is evaluated as 50 percent disabling under DC 9400 (generalized anxiety disorder).  In October 2012, the Veteran filed a claim for an increased rating.

Under 38 C.F.R. § 3.400 (o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  Thus, the Board has considered the evidence from one year prior to the date on which the Veteran filed a claim to determine whether it reflects a worsening during that period.   

The Veteran would be entitled to a higher rating if his symptoms caused occupational and social impairment with deficiencies in most areas (70 percent evaluation), or if it caused total occupational and social impairment (100 percent evaluation).  

The Board finds, as discussed below, that the Veteran is entitled to a 70 percent rating and no higher from October 30, 2013, and no earlier.   

An October 2013 VA examination report reflects that the Veteran reported passive thoughts of suicide with no plans or intentions to hurt himself.  The examiner noted that the Veteran had become teary-eyed and anxious during the mental health examination.  The examiner also found that the Veteran had the following symptoms: depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran reported that his symptoms had become worse since his last examination in 2007.  He described his marriage as "estranged commitment" and rated it as a two out of possible 10.  He also reported that he feels nervous around others. 

The examiner found that the Veteran's symptoms were best summarized as causing "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood"; this warrants a 70 percent disability rating. 

The Board has also considered whether the evidence supports a finding that a 100 percent rating is warranted for any time, but finds that it does not.  The examiner, a psychologist, has the training and education to make determinations with regard to acquired psychiatric disabilities.  The examiner considered the Veteran's claims file, as well as his symptoms noted and reported upon examination, and still found that the Veteran's disability did not cause total occupational and social impairment.  To the contrary, the examiner found it was best summarized as causing deficiencies in most areas, but not total.  
The examiner assigned a GAF (Global Assessment of Functioning) score of 50.  Although GAF scores are no longer used in the current DSM-V, the Veteran's score is indicative that the examiner was of the opinion that the Veteran had serious symptoms or a serious impairment in social, occupational, or school functioning, but that he did not have impairment in reality testing or major impairment in several areas.

In sum, the evidence (i.e. the examination report) supports a 70 percent rating but is against a 100 percent rating.

When the Board awards an increased rating, it awards an effective date corresponding to the date on which an examination or opinion reflecting the increased disability occurs.  This is the most logical date to select if there is no evidence dated or received prior to that date otherwise demonstrating the specific diagnostic or rating criteria.  The Board is mindful that an earlier date would be warranted if a particular piece of evidence demonstrates that the Veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) see also Tatum v. Shinseki, 24 Vet.App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  In the present claim, there is no ascertainable date prior to the October 2013 examination that supports a finding that the Veteran met the requirements for a 70 percent disability rating.  
Moreover, there is no competent credible evidence after the October 2013 examination report which supports a finding that the Veteran's disability causes total occupational and social impairment.  VA clinical records reflect that the Veteran has sought treatment for a variety of disabilities since 2013, has been able to speak with clinicians regarding complaints and treatment, and has been found to not be a high risk for suicide (e.g. December 2014, July 2015, February 2016 VA clinical records).  The evidence does not support a finding of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) due to his mental disability, or others symptoms of such severity.  Although he has memory problems, they have not been found to be so severe as to cause total occupational and social impairment.

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's acquired psychiatric disability-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Hence, referral for consideration of an extra-schedular rating is not warranted. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has been assigned a TDIU from February 2004 based on the Veteran's service-connected mental and physical disabilities.  The evidence does not reflect that he is precluded from substantial gainful employment due solely to his acquired psychiatric disability such that further consideration is warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

SMC

The Board has reviewed the pertinent evidence of record and has considered the contentions presented.  The Board does not dispute that the Veteran is in need of assistance from another person; however, the Board finds that this assistance is not required because of the Veteran's service-connected disabilities.  Thus, SMC is not warranted.

The Veteran is in receipt of service connection for an acquired psychiatric disability, CAD with history of heart murmur, bicep tendonitis of the left shoulder, gastritis and/or ulcer, hemorrhoids with fecal leakage, chronic sinusitis with history of hay fever, hypertension, and tinea pedis dermatitis.

The claim file includes a January 2015 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).  It reflects that the Veteran had weakness with unsteady gait which required the use of a walker.  He had poor fine motor movement which was evidenced by his inability to button his clothes.  He was noted to be confined to his bed ten hours a day at night, and two to four hours during the day.  He was able to feed himself; however, he was not able to prepare his own meals, and needed assistance in bathing and tending to his hygiene needs.  He also required medication management, use of absorbent pads, had poor short term memory, and had poor balance.  He was diagnosed with CAD, COPD (chronic obstructive pulmonary disease), hypertension, hyperlipidemia, GERD, POPH (porpulmonary hypertension), chronic back pain, and osteoarthritis.  The Board notes that the Veteran is not in receipt of service connection for his back, osteoarthritis of any joint, GERD, or COPD.  The examiner found that the Veteran's activities were restricted due to his chronic back, heart, and lung condition, but did not state that the heart (without the back and lung disabilities) caused a need for aid and assistance.

In a July 2015 statement, the Veteran asserted that "pains are his main problem", that his nonservice-connected knee disability is one of the reasons why he should be entitled to Aid and Attendance, that his nonservice-connected prostate medication causes pain and swelling of his ankles and feet, that his CAD causes blood to not go to his limbs, and that he has arthritic pain due to service. 

As noted above, SMC is warranted if a Veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance.  The Board finds that the evidence does not support a finding that the Veteran's service-connected disabilities render him so helpless as to be in need of aid and attendance.

The Veteran's service-connected disabilities have not been shown to cause an anatomical loss or loss of use of both feet; one hand and one foot; or blindness in both eyes with visual acuity of 5/200 or less.  They have not been shown to cause an inability to dress or undress herself, an inability to keep herself ordinarily clean and presentable; or an inability of a claimant to feed herself through loss of coordination of the upper extremities or through extreme weakness.  Although the Veteran is in receipt of service-connection for left shoulder bicep tendonitis, it has not been shown to prevent the above and was not mentioned by the clinician in the examination.  His service-connected disabilities do not cause an inability to attend to the wants of nature, and do not require care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  The Board has considered all of the Veteran's service-connected disabilities, to include his anxiety, in making this decision.

Again, the Board does not dispute that the Veteran may need aid and assistance, and the Board appreciates the Veteran's honorable and lengthy service to this Country; nevertheless, it is not his service-connected disabilities that cause his need for aid and attendance.  Moreover, the evidence, as noted above, is against a finding that the Veteran is "bedridden" due to service-connected disability.  Although the examiner noted that the Veteran was "Bedridden", it is clear from the form and the hours noted, that he is not "permanently bedridden" as contemplated by VA regulation. 

In addition, the Veteran is not "housebound" due to service-connected disability and does not have a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.

The Board is sympathetic to the Veteran's health situation; however, the evidence does not support a finding that SMC is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The request to reopen a claim of entitlement to service connection for PTSD is granted. 

Entitlement to service connection for PTSD is denied.

The request to reopen a claim of entitlement to service connection for a cramp disability cramps to include secondary to medication taken for coronary artery disease is granted. 

Entitlement to service connection for a cramp disability to include secondary to medication for coronary artery disease is denied.

Entitlement to a compensable evaluation for tinea pedis dermatitis is denied.

Entitlement to a 70 percent rating, and no higher, from October 30, 2013, and no earlier, for psychophysiological sex gland disorder with right epididymitis, anxiety and history of intermittent impotency, is granted.

Entitlement to special monthly compensation (SMC) benefits based on the need for aid and attendance/housebound is denied.




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


